DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June 2021 has been entered.

Status of the Claims
Amendment filed 22 July 2021 is acknowledged.  Claims 13 and 15 have been cancelled.  Claims 8 and 11 has been amended.  Claim 22 has been added.  Claims 1-6, 8-12, 14, and 22 are pending.  Claims 1-6 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US Patent 6,218,281, hereinafter Watanabe ‘281) of record in view of Theuss (US Patent Application Publication 2011/0163440, hereinafter Theuss ‘440), Otremba (US Patent Application Publication 2007/0025684, hereinafter Otremba ‘684) of record, and Hosseini et al. (US Patent Application Publication 2007/0131734, hereinafter Hosseini ‘734) of record.
With respect to claim 8, Watanabe ‘281 teaches (FIG. 4B):
a solder layer (12c), the solder layer (12c) comprising Sn (col. 9, ln. 37-42);
an adhesion (6b and 12a wherein Ni) layer directly disposed on the solder layer (12c), the adhesion layer (6b and 12a wherein Ni) comprising Ni (col. 6, ln. 14-24; col. 9, ln. 37-42);
a functional layer (6a) directly disposed on the adhesion layer (6b and 12a wherein Ni), the functional layer (6a) comprising Ti, TiW or W (col. 6, ln. 14-24);
an electrical contact layer (3) directly disposed on the functional layer (6a), the electrical contact layer (3) comprising Al, Ti, Ag or Cr (col. 5, ln. 62 – col. 6, ln. 8); and
a semiconductor substrate (1) disposed on the electrical contact layer (3) (col. 5, ln. 62 – col. 6, ln. 8).
Thus, Watanabe ‘281 is shown to teach all the features of the claim with the exception of:
a carrier having a metallic surface comprising Ni; and

wherein the solder layer is disposed on the intermetallic phase; and
wherein the semiconductor substrate is directly disposed on the electrical contact layer.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier having a metallic surface (11) comprising Ni directly affixed to a Sn solder layer (“bond layer”; [0040]) to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035, 0040]).
Further, Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phases (18) at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phases arise as a byproduct of a soldering process.  When applied to Theuss ‘440, this would result in an intermetallic phase formed between the carrier and the solder layer comprising a binary alloy of Ni of the metallic surface (11) of the carrier and Sn of the solder layer (“bond layer”).
Still further, Hosseini ‘734 teaches (FIGs. 7 and 8) wherein a semiconductor substrate (“Si chip”) is directly disposed on an electrical contact layer (“Al”) ([0081-0084]) as a means to join a semiconductor device to a chip carrier ([0057]) to form an electronic component ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the system of Watanabe ‘281 further comprising a carrier having a metallic surface comprising Ni as taught by Theuss ‘440 to 

With respect to claim 9, Watanabe ‘281 does not teach wherein the carrier comprises Cu, Ni or Fe.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier (11) comprising Ni to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 comprising Cu, Ni or Fe as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices.

With respect to claim 10, Watanabe ‘281 does not teach wherein the carrier is a non-metallic carrier.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as a non-metallic carrier as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices.

With respect to claim 11, Watanabe ‘281 does not teach wherein the metallic surface is a layer disposed on the carrier, and wherein the metallic surface comprises Cu or Fe.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier having a metallic surface (11) comprising Ni and Cu to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the metallic surface of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as a layer disposed on the carrier, and wherein the metallic surface comprises Cu or Fe as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices.

With respect to claim 12, Watanabe ‘281 does not teach wherein the intermetallic phase comprises a binary alloy of the metal of the metallic surface and Sn.
Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phases (18) at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phases arise as a byproduct of a soldering process.  When applied to Theuss ‘440, this would result in an intermetallic phase formed between the carrier and the solder layer comprising a binary alloy of Ni of the metallic surface (11) of the carrier and Sn of the solder layer (“bond layer”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 comprising a binary alloy of the metal of the metallic surface and Sn as taught by Otremba ‘684 as a byproduct of a soldering process.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as applied to claim 8 above, and further in view of Bieler et al. (US Patent Application Publication 2004/0112478, hereinafter Bieler ‘478) of record.
With respect to claim 14, Watanabe ‘281 does not teach wherein the intermetallic phase is a homogenous layer based on isothermal solidification of Sn and the metal of the metallic surface at a soldering temperature.

Further, Hosseini ‘734 teaches (FIGs. 7 and 8) an intermetallic phase (“Pd:Au:Sn”) formed by isothermal solidification ([0039]).  This isothermal solidification process results in joints having a greater mechanical, electrical, and thermal capability than that of the conventionally produced joint.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as a homogenous layer as taught by Bieler ‘478 to form a solder joint having increased strength, lower creep rates, and enhanced ductility as compared to known lead-free solders; and to have formed the intermetallic phase of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 based on isothermal solidification of Sn and the metal of the metallic surface at a soldering temperature as taught by Hosseini ‘734 to produce joints having a greater mechanical, electrical, and thermal capability than that of the conventionally produced joint.
The expression, “based on isothermal solidification of Sn and the metal of the metallic surface at a soldering temperature,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as applied to claim 8 above, and further in view of Bergmann et al. (German Patent Application Publication 101 24 141, hereinafter Bergmann ‘141) of record.
	With respect to claim 22, Watanabe ‘281 does not teach wherein the intermetallic phase, the solder layer, the adhesion layer, the functional layer, and the electrical contact layer is free from gold.
However, Bergmann ‘141 teaches (FIG. 4) an Au free alternative layer system connecting a semiconductor substrate to a carrier ([0049-0059]) to affect the thermomechanical release in tension at a junction between the semiconductor substrate and the carrier (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase, the solder layer, the adhesion layer, the functional layer, and the electrical contact layer of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 free from gold as taught by
Bergmann ‘141 to affect the thermomechanical release in tension at the junction
between the semiconductor substrate and the carrier.

Response to Arguments
Applicant's arguments filed 22 July 2021 with respect to the election by original presentation of group II, claims 8-21, and the withdrawn of non-elected group I, claims 1-6 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 5) that the scope of that claims has not changed such that it is now a “different invention.”  The claim scope referred to an intermediate product before and after the amendment.  Accordingly, Applicant has not presented any new claims of “a different invention.”  Examiner respectfully disagrees.
Inventions group I and group II are related as mutually exclusive species in an intermediate-final product relationship for the reasons set forth in the restriction requirement of the final rejection filed 26 February 2021.  Further, Applicant acknowledges that group I is directed to an intermediate product at p. 9, In. 7-13 of the remarks filed 21 January 2021.  Amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the reasons set forth in the aforementioned restriction requirement.  In the claims as originally-presented, claims 8-20 were directed specifically to a final product wherein the layer stack (43) was formed on a carrier (41) having a metallic surface.  Claims 1 -7 were recited in a manner such that they were generic and could describe the layer stack (43) of the final product.  The amendment to claim 1 filed 26 August 2020, “wherein the protection layer is only connected to the solder layer,” limited the scope of claims 1-7 exclusively to an intermediate product because the protection layer (43.5) of the final product is connected to both the solder layer (43.4) and either the carrier (41) or the uppermost metal layer of the carrier (41.1).  Accordingly, the scope of claim 1 was changed from 
	Applicant argues (remarks, p. 5) that even assuming that Applicant presented “new claims of a different invention” (with the amendments to claim 1) no search burden exists since the Examiner has already searched these claims three times and presented reasons for rejections in three different Office Actions.  Examiner respectfully disagrees.
In the Office action filed 24 November 2020 immediately subsequent to the amendment to claim 1, “wherein the protection layer is only connected to the solder layer,” Examiner issued a 35 U.S.C. 112 2nd
Applicant’s cancellation of claims 16-21 is sufficient to overcome the 35 U.S.C. 112 1st paragraph rejection of claims 16-21 made in the final rejection filed 26 February 2021.  The 35 U.S.C. 112 1st paragraph rejection of claims 16-21 has been withdrawn.
Applicant’s amendments to claim 8 and cancellation of claims 16-21 are sufficient to overcome the 35 U.S.C. 112 2nd paragraph rejections of claims 8-21 made in the final rejection filed 26 February 2021.  The 35 U.S.C. 112 2nd paragraph rejections of claims 8-21 have been withdrawn.
Applicant's arguments filed 22 July 2021 with respect to the 35 U.S.C. 103(a) rejections of claims 8-15 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 8) that the intermetallic phase of Hosseini ‘734 does not include Si and Ni.  Rather, Hosseini ‘734 teaches that the Ni layers are retained and therefore not part of the intermetallic phase which teaches away of using Ni as a portion of the intermetallic phase.  See Hosseini ‘734, paragraphs [0083] and [0084].  Moreover, the Office Action does not explain how and why Ni can be a proper replacement of the metallic surface layer Pd of Hosseini ‘734 (it only tries to explain that Pd, based on Gross ‘545, can be replaced by Ni but does not explain how this can result in the layer stack of Hosseini having a Ni component).  Examiner respectfully disagrees.
Hosseini ‘734 is no longer cited to address the intermetallic phase.  Theuss ‘440 and Otremba ‘684 teach the aforementioned features as set forth in the above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896